Citation Nr: 0731179	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-39 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1942 to March 1946.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision by the St. Petersburg Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2007, the 
veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record.  The 
veteran also submitted additional medical evidence at his 
Travel Board hearing along with a waiver of the agency of 
original jurisdiction consideration.  In September 2007, the 
Board granted a motion to advance the case on the Board's 
docket due to the appellant's advanced age.

FINDING OF FACT

The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

A TDIU rating is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.341(a), 
4.19.  If unemployability is the result of a single service-
connected disability, that disability must be rated at 60 
percent or more.  If it is the result of two or more service-
connected disabilities, at least one must be ratable at 40 
percent or more, with the others sufficient to bring the 
combined rating to 70 percent or more. 

From April 1, 1946, service connection has been in effect for 
anxiety neurosis, rated as 50 percent disabling; fragment 
wound residuals of the left foot with retained foreign body, 
rated as 10 percent disabling; fragment wound residuals of 
the right leg with retained foreign bodies, rated as 10 
percent disabling; and left leg scar, rated 0 percent 
disabling.  From January 22, 1947, service connection has 
been in effect for shell fragment wound residuals of the 
right foot with deformity and multiple retained foreign 
bodies, rated as 20 percent disabling.  The combined rating 
is 70 percent.

The veteran meets the schedular criteria of 38 C.F.R. § 
4.16(a).  Thus, the issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage"). See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the veteran to prevail on his claim for TDIU, the record 
must reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.

The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The veteran is unemployed.  According to a September 2004 
treatment record, he has not worked in over 20 years.  He 
testified at his August 2007 Travel Board hearing that he was 
receiving Social Security benefits for his service-connected 
disability(ies).  

On June 2004 VA mental status examination, he reported that 
he completed high school.  He had significant nonservice-
connected disabilities, including allergic rhinitis, chronic 
obstructive pulmonary disease, osteoarthritis, urinary tract 
infection, bilateral cataracts, hypertriglyceridemia, 
diabetes mellitus type II, coronary artery bypass using 
venous and arterial grafts (four venous grafts), hearing 
loss, urinary obstruction, self-care problems, constipation, 
anemia, age macular degeneration (dry), cystolithotomy by 
cystotomy with removal of calculus and without vesical neck 
removal, multiple and unspecified open wound of lower limb, 
without mention of complications, and hypertrophy (benign) of 
prostate.   

The veteran contends that his service-connected disabilities 
render him unemployable regardless of his nonservice-
connected disabilities.  2003 to 2004 treatment records from 
Gainesville VA Medical Center (VAMC) include a September 2004 
psychiatry consult that reported that the veteran worked as a 
cook in the distant past, but had not worked in over 20 
years.  He lived alone, but had a friend who visited daily.  
It was noted that his wife and son passed away.  He was 
emotionally labile and reported that he generally did well 
during the day, but had great difficulty with reoccurring 
nightmares and pain at night.  

December 2004 hospitalization records noted that he had 
shrapnel in his right foot (observed on x-ray), night sweats 
with nightmares, and anxiety and depression.  He claimed that 
he had crying spells when he thought about the "Jap I 
killed" and had nightmares about his war experiences.  He 
had a decreased short-term memory and flashbacks.  Physical 
examination revealed full range of motion in the lower 
extremities, no edema, and good pedal and post tibial pulse 
palpated bilaterally.  Another December 2004 record noted 
that he was in need of other living arrangements or 
assistance in his home.  

In June 2004, the veteran was afforded VA examinations.  A 
June 2004 general medical VA examination noted that the 
veteran had a history of a longstanding anxiety disorder.  
The veteran reported that this was his main limiting factor 
and the reason he was claiming individual unemployability.  
The examiner noted that the veteran had not worked for many 
years and the reason was secondary to his anxiety.

On examination, the veteran was disheveled.  He was anxious, 
wrenched his hands, and cried throughout the entire exam.  
Physical examination of his extremities revealed that there 
was no edema, clubbing, or cyanosis.  There were 2+ dorsalis 
pedis and posterior tibialis pulses.  Going around his medial 
malleolus, he had an approximately 3.5 inch scar from his 
previous shrapnel injury involving his lower extremities.  
The impression was that he had multiple medical problems 
including coronary disease for four vessel coronary artery 
bypass graft, benign hypertrophy, bilateral cataracts, 
muscular degeneration, hypertriglyceridemia, diabetes, 
shrapnel injury, and severe anxiety.  The examiner noted that 
due to the veteran being extremely tearful, anxious, and 
wrenching his hands, he was not able to answer some questions 
secondary to crying incessantly.  He was very anxious and 
nervous on examination.  Of note was that he  had shell 
fragments in his lower extremities with the largest scar 
being on his left medial aspect of his foot coming around his 
medial malleolus.  The examiner specifically noted that it 
did appear at this point that his anxiety was a major 
limiting factor. 

June 2004 VA mental status examination report included a 
history of the veteran retiring 20 to 25 years ago as a cook.  
He indicated that he stopped working because of complications 
from kidney stone operation and weakness in his legs.  He 
further indicated that he was experiencing "nerves", 
stating that he would become very upset when people wanted to 
discuss WWII.  He became tearful on examination as he was 
mentioning this.  He appeared disheveled.  Aside from missing 
the date by three days, he was alert and fully oriented.  
Memory testing results were not suggestive of significant 
problems with attention, concentration, or recent memory.  
There was no evidence of remote memory problems.  His speech 
was normal for rate and volume.  He denied auditory or visual 
hallucinations.  His affect was sad and he became tearful as 
he discussed events from WWII.  He reported normal appetite, 
energy, and concentration.  He denied suicidal or homicidal 
ideations.  He reported that he experienced almost daily 
anxiety since WWII and that it increased with the current war 
in Iraq.  When asked about the symptoms associated with 
generalized anxiety disorder, he endorsed frequent muscle 
tension, irritability, and restlessness.  The impression was 
generalized anxiety disorder associated with traumatic 
experiences from WWII.  The veteran was also assessed for 
posttraumatic stress disorder, but did not meet the criteria 
for this disorder.  He appeared to be functioning relatively 
well as he reported having many friends, was close to all of 
his siblings, and remained active despite his advanced age.  

June 2004 VA podiatry examination noted a history of fragment 
wounds in the plantar aspect of the right foot, the medial 
aspect of the right leg, and the posteromedial aspect of the 
left ankle and hind foot.  He reported that this occurred 
during combat and he was treated with operative debridement, 
but substantially had an infection in his wound and was 
hospitalized for a year and a half following his injuries.  
He was currently retired and did not work.  He indicated that 
he had pain in his right foot when he walked without a 
particular pair of shoes.  He did not wear any special 
braces.  He reported that the right leg and left foot 
bothered him and were achy when the weather changed.  

On examination of the right foot, there was an area of 
tenderness with a small punctuate scar over the plantar 
aspect of his foot where he reported to have previous 
shrapnel.  There was point tenderness proximal to the 
metatarsal head.  There was a well-healed scar over the 
medial aspect of the distal third of the tibial shaft that 
was minimally tender.  He had intact sensation.  On the left 
leg, he had a well-healed scar from a previous vein harvest 
for quadruple by pass.  There was also a longitudinal 
incision extending down over the calendar and posteromedial 
aspect of the ankle that was well-healed and nontender.  His 
ankle was supple with 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  He was able to flex and extend 
his toes normally.  The impression was that there were stable 
shrapnel wounds to the left foot and ankle, right leg, and 
right foot.  These problems seemed to be stable.  He had 
well-healed scars and did not report a significant change in 
his symptoms.  He reported limited walking ability of 200 to 
300 feet due to foot pain. 

2005 treatment records from Gainesville VAMC included a March 
2005 psychiatric consultation that noted that the veteran had 
complaints of a recurring nightmare of war at least two to 
three times weekly.  He reported that he awakened in a sweat 
and found himself on the floor.  On examination, he was alert 
and oriented.  He was  emotional when he discussed the war, 
the nightmares, or the loss of his wife or son.  There was no 
evidence of a thought disorder, but he was forgetful and had 
some repitious verbalizations.  He had limited insight and 
fair judgment.  The assessment was generalized anxiety 
disorder related to combat in WWII.  He had a global 
assessment of functioning (GAF) score of 50.  

A March 2005 podiatry consult noted that the veteran had 
shrapnel wounds on both feet and also was treated for 
diabetic feet care.  He related the periodic pain on the 
bottom of the right foot to the shrapnel injury.  On 
examination, there was mild pain on palpation ball of right 
foot.  There was no erythema or edema.  Pedal pulses were 
palpable bilaterally.  There was diminished sensorium on the 
balls of his feet (the right side was greater than the left 
side).  There was no plantar callus.  The assessment was 
metatarsalgia of the right foot.  

An April 2005 x-ray showed the presence of shrapnel in the 
right foot.  

A May 2005 psychiatric treatment record noted that the 
veteran had many medical problems including Diabetes, 
Hyperlipidemia, a history of coronary artery bypass graft, 
benign prostatic hypertrophy, bilateral cataract and shrapnel 
wounds to the feet.  He also had severe anxiety neurosis that 
was likely chronic delayed PTSD.  It was specifically noted 
that the veteran was unable to be gainfully employed for more 
than 20 years due to his anxiety neurosis and it was very 
unlikely that he would ever be gainfully employed again.  The 
assessment included a GAF score of 55.  A May 2005 record 
showed that the veteran stopped taking Venlafaxine medication 
as it did not help his nightmares and made him dizzy.  

At his August 2007 Travel Board hearing, the veteran 
indicated that he stopped working primarily due to anxiety.  
He testified that his psychiatric symptoms have become worse 
over the last couple of years.  He indicated that he was 
receiving Social Security benefits mostly for his service-
connected disability.  He indicated that he tried other jobs 
since he last stopped working.  Wal-Mart ultimately turned 
him down as a greeter because he had to sit down after 
standing for two hours.  He couldn't do the job.  The 
shrapnel caused him great pain, especially when walking or 
standing.  Prolonged standing as a Wal-Mart greeter or as a 
bagger at a grocery store was virtually impossible.  

Upon review of the pertinent evidence of record, the Board is 
of the opinion that the veteran's anxiety neurosis, shell 
fragment wound, shell fragment wound to the right foot with 
deformity and multiple retained foreign bodies, fragment 
wound of the left foot with retained foreign body, fragment 
wound of the right leg with retained foreign bodies, and left 
leg scar, rated 0 percent disabling, combined, more likely 
than not preclude him from securing or following a 
substantially gainful occupation.  The competent medical 
evidence supports his assertion that his service-connected 
disabilities prevent him from being gainfully employed.  A 
June 2004 general medical VA examination noted that the 
veteran had a history of a longstanding anxiety disorder.  
The examiner specifically noted that the veteran had not 
worked for many years and the reason was secondary to 
anxiety.  The examiner also noted the veteran's other non-
service connected disabilities, but found that his anxiety 
was a major limiting factor.  Although the veteran indicated 
that he originally stopped working due to complications from 
kidney stone operation, he also indicated that had weakness 
in his legs and "nerves".  (See June 2004 VA mental status 
examination.)  He reported that he experienced almost daily 
anxiety since WWII.  On June 2004 VA podiatry examination, he 
reported that he had a limited walking ability of 200 to 300 
feet due to foot pain.  May 2005 psychiatric treatment record 
noted that the veteran had many medical problems; however, he 
was unable to be gainfully employed for more than 20 years 
due to his anxiety neurosis and it was very unlikely that he 
would ever be gainfully employed again.  There is no medical 
evidence to the contrary.

In the aggregate, and against the background of the veteran's 
current employment situation, the nature and extent of his 
service-connected disabilities, particularly his anxiety 
neurosis, are such that he could not realistically be 
expected to obtain or maintain any type of substantially 
gainful employment.  Following a thorough review of the 
record, and resolving all doubt in the veteran's favor, the 
Board concludes that he is unable to obtain and retain 
substantially gainful employment due to his service-connected 
disabilities.  Accordingly, entitlement to TDIU is warranted.  



ORDER

TDIU is granted, subject to the regulations governing payment 
of monetary awards.


____________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


